Citation Nr: 0632321	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed as due to traumatic head injury.

2.  Entitlement to service connection for a cognitive 
disorder, claimed as due to traumatic head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for traumatic brain disease.  

As discussed herein, the veteran has been given two distinct 
diagnoses which are asserted to be related to traumatic head 
injuries he incurred in service.  As a result, the Board has 
framed this decision using the two separate issues listed 
above.  

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Central Office hearing in 
Washington, DC.  A transcript of the hearing is associated 
with the claims file.  

This matter was previously before the Board in December 2003.  
The Board remanded the appeal for additional development.  
Additional development has been accomplished, and the claim 
is ready for final appellate review.


FINDINGS OF FACT

1. The competent and probative medical evidence preponderates 
against a finding that the veteran currently has a seizure 
disorder that is due to any incident or event in military 
service, and a seizure disorder, as an organic disease of the 
nervous system, was not manifested within one year after 
separation from active service.  

2.  The objective and competent medical evidence of record 
places the matter in relative equipoise as to whether the 
veteran currently has a cognitive disorder that is due to 
military service, including any traumatic head injury 
incurred therein.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, nor may a seizure disorder, as an organic disease of 
the nervous system, be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a cognitive disorder was incurred as a result 
of service, to include any traumatic head injury incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2006), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held in part that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  In May 2001, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The May 2001 letter 
informed the veteran that VA would obtain all relevant 
evidence such as medical records, employment records, and 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing he has 
persistent or recurrent symptoms of a disability as well as 
records showing a relationship between his claimed disability 
and military service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing the additional evidence or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to the claim.  

The content of the May 2001 letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following the VCAA letter, the 
May 2003 Statement of the Case (SOC) and June 2006 
Supplemental Statement of the Case (SSOC) were issued, which 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes that, at his November 2003 
hearing before the undersigned, the veteran testified that he 
had received treatment at the University of Maryland Medical 
Center, St. Joseph's Hospital in Tampa, Florida, and Tampa 
General Hospital.  The RO requested medical records from the 
identified hospitals but they responded that they had no 
record of treatment for the veteran.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the finds no prejudice in proceeding 
with the present decision because the June 2006 SSOC informed 
the veteran of how disability ratings and effective dates are 
assigned.  In addition, the Board notes the decision herein 
partially grants entitlement to service connection and any 
additional notice regarding the disability rating and 
effective date to be assigned will be addressed by the RO in 
effectuating the award.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a), 3.304 (2006).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).  

The veteran's principal contention is that he engaged in 
athletic pursuits as a boxer in the Marine Corps during his 
active military service and suffered many blows to the head, 
which caused damage to his head and brain.  The veteran has 
stated that he currently suffers from seizures, memory loss, 
and an inability to concentrate.  

A.  Seizure disorder

As noted, the veteran has stated that he currently has a 
seizure disorder that is due to multiple blows to the head 
that were incurred during his articipation in boxing in the 
Marines.  After carefully reviewing the evidence of record, 
the Board finds that, although the veteran currently has a 
seizure disorder, there is no competent evidence showing his 
current diagnosis is related to military service.  

The Board notes that the veteran's service medical records 
(SMRs) contain references to the veteran being a boxer.  In 
September 1980, the veteran complained of mild pain and 
headaches but was found to be physically fit for a boxing 
tournament.  In November 1981, the veteran was treated for 
nasal trauma after a sparring match.  Although the veteran 
complained of headaches and was treated for nasal trauma 
during service, his head was normal on clinical evaluation at 
his separation examination in July 1983.  The Board notes the 
veteran has stated that he complained of dizziness during 
service and at his separation examination, but the examiner 
told him it was because he was a boxer.  The Board notes the 
veteran is competent to testify as to his symptoms, but 
review of the SMRs, including the July 1983 separation 
examination report, do not contain any complaints, treatment, 
or findings related to dizziness.  In addition, the SMRs do 
not contain any evidence that his seizure disorder began in 
or was aggravated during service.  In fact, the veteran has 
stated that his seizures began in approximately 1995.  See 
November 2003 Central Office hearing transcript.  

At the November 2003 Central Office hearing, the veteran 
testified that he began boxing professionally one year after 
he was separated from military service.  He estimated that he 
boxed approximately 34 fights as a professional, and 
continued to have dizziness until he stopped boxing in 1994.  
The veteran testified that, beginning in about 1994, he 
received treatment at various hospitals for seizures.  As 
noted above, the RO attempted to obtain records of treatment 
for the veteran at the identified hospitals but they were 
unable to find to record of treatment for the veteran.  VA 
outpatient treatment records dated from June 2000 to May 2002 
reflect the veteran was on medication for seizures but 
continued to have seizures intermittently, with varying 
diagnoses of post-traumatic seizures and a seizure disorder.  
See VA treatment records dated November 2000 and January 
2002.  

In January 2003, the veteran was afforded a VA examination to 
determine whether his current seizures are related to his 
military service.  The examiner reviewed the claims file and 
examined the veteran, noting the veteran's in-service and 
professional boxing career as well as the fact that the 
veteran had not had a seizure for 10 or 11 months on a new 
medication regime.  The examiner diagnosed the veteran with 
generalized seizures, and opined that it is more likely than 
not that his seizures are not the result of his in-service 
boxing trauma.  The examiner noted that boxers may get 
multiple small lesions but that any traumatic seizures occur 
within a year or two and, in this case, apparently did not 
occur for at least 11 years after he was separated from 
service.  In February 2006, the VA examiner submitted another 
opinion which reiterated his previous conclusion.  The VA 
examiner again noted that the veteran did not begin to have 
seizures until 10 or 11 years after he was discharged from 
service and also noted the veteran continued to box for an 
additional period of nine years after leaving service.  As 
such, the examiner stated that it is more likely that the 
veteran's professional boxing career resulted in a lesion 
which caused his seizures and opined that it is at least as 
likely as not that the seizures were not caused by his boxing 
in service.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a seizure disorder due to traumatic head 
injury.  In making this determination, the Board finds most 
probative the opinion rendered by the examiner who conducted 
the January 2003 VA examination.  In rendering his opinion, 
the examiner relied upon the history provided by the veteran, 
physical examination of the veteran, review of the claims 
file, and his medical expertise.  The Board also notes that 
the examiner provided a complete explanation to support his 
opinion, specifically addressing why he did not believe the 
veteran's current diagnosis is related to military service.  
Is this context, the Board finds it probative that the VA 
examiner related the veteran's seizures to his professional 
boxing career, noting that traumatic seizures usually occur 
within one or two years after the alleged trauma, and in this 
case, the veteran did not have his first seizure until 10 
years after he was separated from service but one year after 
he stopped boxing professionally.  There is no competent 
medical evidence of record to rebut the VA examiner's 
conclusion.  

Because the most probative and competent medical evidence 
preponderates against a finding that the veteran's current 
seizure disorder is due to any head trauma incurred in 
service, the veteran's claim in this regard must be denied.  
The only evidence of record showing the veteran's seizures 
are due to military service is the veteran's own statements; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has also considered whether presumptive service 
connection for a seizure disorder, as an organic disease of 
the nervous system, is available in this case.  However, the 
evidence does not show the veteran began having seizures 
within his first post-service year.  Instead, he has 
consistently reported that he began having seizures in 
approximately 1994, which was more than 10 years after he was 
separated from service.  Therefore, presumptive service 
connection is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim of service connection for a seizure disorder as due 
to traumatic head injury, and the benefit-of-the-doubt is not 
for application.  See Gilbert, supra.  


B.  Cognitive disorder

Review of the record reveals the veteran was admitted to the 
Mainstream Brain Injury Rehabilitation Unit in August 2000.  
In October 2000, he underwent an extensive neuropsychological 
evaluation in order to identify any cortical dysfunction or 
other neurobehavioral symptoms associated with his presenting 
diagnosis of Boxer's Dementia.  The examiner noted the 
veteran's history of in-service and professional boxing and 
also noted the veteran reported he first began having 
seizures in 1998.  The examiner conducted a battery of tests, 
including an intellectual assessment, memory skill 
assessment, cognitive and academic skills assessment and 
diagnosed the veteran with boxer's encephalopathy, organic 
memory disorder, organic cognitive deficit, and reactive 
depression.  The examiner stated that, based upon review of 
the clinical literature, the veteran's evaluation is 
consistent with the sequelae of Boxer's Encephalopathy or 
Dementia Pugilista, noting the veteran had mild to moderate 
neurocognitive defects localized primarily to the frontal 
lobe brain region.  He also noted the veteran experienced 
generalized epileptic convulsions which are most frequently 
associated with cortical contusions or small cortical 
hemorrhages in boxers.  Based on the foregoing, the examiner 
opined that the veteran's cognitive deficits and seizure 
disorder is at least as likely as not due to multiple head 
blows associated with his boxing in the Marine Corps and 
later as a professional boxer.  

In November and December 2001, the veteran underwent another 
neuropsychological evaluation in order to determine whether 
his symptoms had improved.  The examiner noted the veteran 
continued to have defects in complex problems solving, short-
term memory, and complex nonverbal processing skills.  Based 
on the evaluation, the examiner continued the veteran's 
diagnoses and opined that the veteran's cognitive deficits 
and seizure disorder is at least as likely as not the result 
of multiple head blows associated with his boxing career.  
The examiner stated that, in making the above conclusion, he 
does not suggest that the veteran's seizure disorder is 
attributable to a specific event which occurred during 
military service; only that this primary diagnosis of Boxer's 
Dementia is, in part, attributable to a process that had its 
origin in his military service.  

Based upon the foregoing, the Board finds that the evidence 
is in approximate balance as to the question of whether the 
veteran's cognitive disorder is related to his military 
service.  There is a competent and probative medical opinion 
relating the veteran's cognitive disorder to service based on 
objective clinical findings, the veteran's medical history, 
and review of pertinent clinical literature.  The Board also 
finds probative that the neuropsychologist accounted for the 
veteran's post-service professional boxing career as he 
opined that the veteran's current diagnosis was partially 
attributable to a process that began during military service.  
In this context, the Board notes the veteran's SMRs reflect 
he complained of mild pain, headaches, and nasal trauma due 
to boxing during service.  For the veteran to be successful 
in his appeal, he needs to show only that it is at least as 
likely as not that his current diagnosis is related to his 
military service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Here, we believe that standard has been met.  

Therefore, in light of the October 2000 and March 2002 nexus 
opinions relating the veteran's cognitive deficit to service, 
the Board concludes that, resolving reasonable doubt in the 
veteran's favor, service connection for a cognitive disorder 
as due to traumatic head injury is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a seizure disorder as 
due to traumatic head injury is denied.

Entitlement to service connection for a cognitive disorder as 
due to traumatic head injury is granted.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


